Citation Nr: 0913202	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1967 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
rating higher than 10 percent for tinnitus. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Regarding claims for a disability rating in excess of 10 
percent for tinnitus, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to this claim if resolution of this claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence. Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). In this instance, the facts are not in dispute. 
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to Veterans Claims Assistance Act (VCAA) 
compliance is rendered moot. Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Analysis

The Veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
evaluation assigned does not adequately reflect the severity. 
For reasons explained below, the claim is denied as a matter 
of law.

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008). If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned. 38 C.F.R. § 4.7 (2008).

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition. In determining the level of 
current disability, the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.

The Veteran alleges that he is entitled to two separate 10 
percent disability ratings for tinnitus, one for each ear. 
Diagnostic Code 6260 precludes a schedular rating higher than 
10 percent for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 
6260. Therefore, the Veteran's claim for a separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied as a matter of law. Id.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


